Appeal from decision of Workmen’s Compensation Board denying claim for reimbursement under subdivision 8 of section 15 of the Workmen’s Compensation Law. Claimant sustained a compensable back strain injury on July 6, 1948. He returned to work on July 12, 1948 and following a report from the board’s physician, Dr. Biekle, that claimant was greatly improved and had little or no difficulty with his back doing his regular work, the ease was closed on March 19, 1949. There was a recurrence in June, 1950 which incapacitated the claimant for approximately one week, after which he returned to his regular employment. On July 11, 1952, while working for the same employer, he again injured his back and a percentage award was made against the appellant for the 1952 accident and respondent Firemen’s Fund Indemnity Company, carrier for the 1948 accident. The appellants’ claim for reimbursement was denied inasmuch as the employer did not have knowledge that claimant was suffering from a permanent physical impairment, which was likely to be a hindrance or obstacle to his employment. Claimant testified that following the 1948 accident he was off work for about four days, then light work for about two weeks, then back to his regular job. The employer testified that he gave claimant extra help but he did more or less the same type of work; that while he knew he had a sore back at times, he had no knowledge of any permanent condition. The medical testimony slanted in the direction of a pre-existing condition which caused temporary disability rather than permanency. As to whether the 1948 accident could be interpreted to constitute a permanent back injury of which the employer had knowledge within the meaning of subdivision 8 of section 15 was a question of fact and we find the determination of the board to be final as there was substantial evidence to sustain such findings. Decision of the Workmen’s Compensation Board unanimously affirmed, with costs to the respondent Special Disability Fund. Present — Foster, P. J., Coon) Gibson, Herlihy and Reynolds, JJ.